Citation Nr: 1719376	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2015, the Board remanded this matter for additional development.

The Board notes that prior to the current claim, in a January 2011 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU) and special monthly compensation based on housebound criteria.


FINDINGS OF FACT

1.  Per the August 2011 VA examination, the Veteran currently has hearing loss; findings ranged from within normal limits to moderate to moderately severe sensorineural hearing loss.

2.  Per the December 2014 VA consult, the Veteran currently has complaints of tinnitus.

3.  The August 2011 VA examination failed to determine whether bilateral hearing loss or tinnitus began during service.

4.  In his June 2011 claim and June 2012 VA Form 9, the Veteran provided credible lay statements of in-service noise exposure, including from gunfire, shells, mortars, and grenades.  He also reported periods of temporary deafness following such noise exposure.  Furthermore, he has effectively reported having chronic bilateral hearing loss and tinnitus since such conceded noise exposure.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Giving the Veteran the benefit of the doubt, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


